y Case 1:19-cv-03347-RBJ-SKC Document 34-1 Filed 08/18/20 USDC Colorado Page 1 of 2

et a

AURORA POLICE DEPARTMENT
DIRECTIVES MANUAL

 

08.16 Title: TOWING AND RELEASE OF VEHICLES AND PROPERTY

 

 

 

 

 

 

 

 

 

Approved By: Nick Metz, Chief of Police Duty
Effective: 09/01/1998 Revised: 06/15/2017 Llaner
Associatec. Policy: DM 08.09 Integrity
References: City Code Sec 13+, viITC 1204

Review: POLICE LEGAL ADVISOR Page 1 of 10

 

 

 

8.16 TOWING AND RELEASE OF VEHICLES AND PROPERTY

In certain situations or circumstances, it may be necessary to impound or “tow”
vehicles. Those circumstances are:

(a) following a police contact (both on private and public property);
(b) when a vehicle is stolen;

(c) when the vehicle is a hazard; or

(d) when a vehicle is abandoned.

8.16.1 Towing Authority — Following a Police Contact: Public and Private Property

Public Property: Members are authorized to tow a vehicle from a street or any public
way or place under the circumstances listed in Sec. 134-37 (authority to impound
vehicles) or Sec. 134-148 (abandoned vehicle on street or highway) of the Code, or
when impoundment may serve to protect the vehicle and its contents from damage or
theft if the car will be left in a high crime or remote area after the driver is arrested or
incapacitated so long as the impoundment is supported by a reasonable basis, not done
in bad faith, and not done for the sole purpose of investigation.

Private Property: Members are authorized to tow a vehicle from private property
when:

(a) the vehicle is needed as evidence, OR

(b) there is probable cause to seize the vehicle, OR

(c) the vehicle poses an imminent threat to public safety (e.g.: leaking gas), OR

(d) the vehicle blocks traffic flow on that private property so to threaten public
safety and the vehicle cannot be easily moved pursuant to 8.16.7, OR

(e) the owner consents, OR

(f) after considering the options above, when impoundment may serve to protect
the vehicle and its contents from damage or theft if the car will be left in a high
crime or remote area after the driver is arrested or incapacitated so long as the
impoundment is supported by a reasonable basis, not done in bad faith, and not
done for the sole purpose of investigation. In this situation, the option of leaving
the vehicle must be presented to the driver, if possible.

~ EXHIBIT \

Re Re: CS ee a se ee

   
» Case 1:19-cv-03347-RBJ-SKC Document 34-1 Filed 08/18/20 USDC Colorado Page 2 of 2

¥ ae

e
=

Directive Manual (Revised 06/15/20*7)
8.16 TOWING AND RELEASE OF
VEHICLES AND PROPERTY Page 2 of 10

In "normal" arrest situations where the arrestee is in control of the vehicle and the
vehicle is not needed as evidence, posing an imminent threat to public safety, or there
is no probable cause to seize the vehicle, the option to leave the vehicle at the scene

(moved to a place of safety if needed) or released to another party must be presented to
the arrestee.

A vehicle that, as a result of a traffic stop or other police contact, is driven onto

private property is considered a vehicle on private property for the purpose of
this directive, even if the offense occurred on public property.

Non-Towed Vehicles: If the arrestee consents to leaving the vehicle at the scene or
releasing the vehicle to another party, the member will advise the arrestee that the City
will not assume responsibility for the non-impounded vehicle or their contents and have
the arrestee sign the applicable IVR form and record the advisement and signature on
a body camera and note it in their report. The member will witness the signature. If the
arrestee refuses to sign the applicable IVR form or cannot due to restraints that the
member believes should not be removed just for signing the IVR, the member should
note on the IVR and in their report that the arrestee \. 1s advised that the City will not
assume responsibility for the non-impounded vehicle or its contents, and that the
arrestee verbally consented to leaving the vehicle at the scene. This advisement refusal
should be recorded on a body camera.

A vehicle left at the scene may be released at the scene to a responsible, licensed party
with the permission of the arrested driver. Vehicles will not be released to any person

who is intoxicated or is suspected of being impaired. The member will include the
following in their report:

(a) Identification of the responsible second party.

(b) Valid reason for releasing the vehicle to the second party.

(c) Information sufficient to show that the member ensured that the second party is
not legally impaired to drive.

(d) Particularly for DUI arrests, the member will instruct the second party that the
arrested driver is not to be allowed to drive the vehicle while legally impaired
or under the influence.

Private Tow: A member may, at the request of the owner/operator of a vehicle, request
a private tow company, or at the request of the owner/operator of a vehicle, a member
may request a tow truck from the list of City contract tow companies, and continue to

handle as a private tow, provided the vehicle is not impounded by a member of the
Department.
